REECE, P.J.,
dissenting
I concur with the majority regarding the disposition of assignment of error two. I dissent as to assignment of error one.
I believe the trial court's reliance solely and vaguely upon State v. Smorgala (1990), 50 Ohio St. 3d 222, is misplaced. The Supreme Court in that case held only that courts cannot create a public in drunk policy exception in drunk driving cases to a statutory privilege, i.e., physician-patient.
Still intact is the additional conclusion of this court in State v. Smorgala (Dec 14, 1988), Lorain County 4282, unreported, that "[T]he trial court never reached the question of whether the particular material in question (hospital blood-alcohol test results) falls within the privilege." The same is true in the case sub judice. Further, State v. McKinnon (1987), 38 Ohio App. 3d 28, is still controlling law in this district. There we said that the relation of medical technologist and patient not being named in R.C. 2317.02(B) (concerning privileged communications), a medical technologist is not prohibited by the statute from testifying as to the blood-alcohol content of a blood sample taken from an injured driver who was brought to a hospital following an automobile collision.
Therefore, unless and until it is determined who is going to testify in this case, and what the testimony is going to be, I believe the trial court erred in its ruling on the motion to sup*375press the hospital blood-alcohol test. This case is similar to City of Akron v. Cook (June 14, 1989), Summit 13969, unreported. I would reverse and remand on assignment of error one.